DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 18, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,585,468 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
Claims 1-27 were rejected in previous Office actions on the grounds of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,585,468 (issued to application 15/666499).  In view of the terminal disclaimer filed on November 18, 2021, the rejection is withdrawn.  

Status of Claims
Claims 10 and 12 were canceled and new claims 28-29 were added in a Request for Continued Examination (RCE) filed on November 18, 2021.
Claims 1-9, 11, and 13-29 are pending and are rejected under 35 U.S.C. §103.
Claims 14-17 are rejected under 35 U.S.C. § 112(d) (or pre-AIA  35 U.S.C. § 112, 4th paragraph).
Claims 9-10 and 13 are objected to due to minor informalities.

Claim Objections
Claims 1, 3-4, 11, and 26-27 are objected to because of the following informalities:  
Claim 1, as amended, contains the limitation “coupling a first power source and a second power source within a datacenter to a first set of permanent redundancy power loads through a power distribution unit.”  There appears to be a typographical error and the limitation is missing a semi-colon (“;”) or a comma (“,”) at the end of the limitation.
Claims 3-4 both refer to “a second set of power loads.”  This appears to be a typographical error and should read “the second set of power loads.”
Claim 11, as amended, refers to “the first set of loads.”  This appears to be a typographical error and should read “the first set of power loads” to be consistent with all other references to the power loads in the claims.  
Claim 26, as amended, contains the limitation “wherein the first set of power loads is dynamically switchable between 1N power redundancy in which the first set of power loads receives power from one of the first and second power sources and 2N power redundancy in which the first set of power loads receves power from both the first and second power sources.”  This appears to be a typographical error and should read “the first set of power loads receives power from both the first and second power sources.”  
Claim 27, as amended, contains the limitation to “couple a first power source to a first set of loads, the first load being capable of receiving 2N power redundancy.”  This appears to be a typographical error and should read “the first set of loads” to be consistent with all other references to the power loads in the claims.  


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 14-17 are rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 contains the limitation “[t]he method of claim I wherein the second set of power loads is capable of receiving 2N redundancy.”  As currently written, the amended claim 1 states that “the power control switch changes the redundancy to the second set of power loads between 2N redundancy and 1N redundancy.”  As such, claim 1 implies that the second set of power loads would be capable of receiving 2N redundancy.  Therefore, claim 14 does not further limit the subject matter of claim 1.
Claim 15 contains the limitation “[t]he method of claim 14 wherein the second set of power loads is provided 2N redundancy by the first power source and the second power source within the datacenter.”  As currently written, the amended claim 1 contains the limitation “coupling the first power source and the second power source within the datacenter to a second set of dynamic redundancy power loads through a power control switch.”  As such, claim 1 implies that the second set of power loads receives power from the first power source and the second power source within the datacenter.  Therefore, claim 15 does not further limit the subject matter of claim 1.
Claims 16-17 refer to claim 14 directly or indirectly as a parent claim.  Since claim 14 is an improper dependent claim in its current form, claims 16-17 are also improper.  Claims 16-17, for examination purposes, will be considered as currently written to depend upon claim 1 since claim 1 is a preceding claim.
The Examiner notes that independent claim 1 was amended in the Request for Continued Examination (RCE) filed on November 18, 2021, to change the limitations associated with the power control switch to refer to a “second set of power loads” instead of a “first set of power loads” as originally written.  It appears that the failure to further limit the subject matter is a result of the changes made to claim 1 while the limitations in the dependent claims didn’t change.  The Examiner further notes that claim 14 originally was dependent upon claim 13, but was changed to depend upon claim 1 in the currently amended claims but does not reflect this change as required by 37 C.F.R. 1.121.  For examination purposes, the claims will be considered as written because the intention of the Applicant regarding which set of power loads is being referenced cannot be assumed.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9, 11, and 13-26
Claims 1-9, 11, and 13-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Ingels et al. (U.S. Patent Publication No. 2011/0245988) in view of Emert et al. (U.S. Patent No. 9,865,998) in further view of Lai et al. (U.S. Patent Publication No. 2011/0148194).

Claim 1
Regarding claim 1, Ingels discloses:
A processor-implemented method for power control comprising: 
coupling the first power source and the second power source within the datacenter to a second set of dynamic redundancy power loads through a power control switch (Ingels: ¶ [0007]; ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)), wherein: 

the power control switch changes the redundancy to the second set of power loads between 2N redundancy and 1N redundancy based on the software programming (Ingels: ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)). 
Further regarding claim 1, Ingels does not explicitly disclose, but Emert teaches:
the power control switch includes software programming (Emert: Col. 25, Lines 31-47 (algorithms to implement power control/distribution are implemented via software, hardware, or combination of both)); and
the power control switch changes the redundancy to the second set of power loads between 2N redundancy and 1N redundancy based on the software programming (Ingels: ¶ [0028]-[0033]; Emert: Col. 25, Lines 31-47 (algorithms to implement power control/distribution are implemented via software, hardware, or combination of both)).

Emert teaches the use of dual corded electrical loads (Emert: Col. 9, Lines 32-35; Col. 10, Lines 1-3) and the use of software to implement power control/distribution algorithms (Emert: Col. 25, Lines 31-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize dual corded equipment/loads as taught by Emert in a data center such as that taught by Ingels since most Information Technology electrical equipment such as servers, network switches, etc. has double electrical cords (Emert: Col. 10, Lines 1-3).  It would also have been obvious to one of ordinary skill in the art before the 

Further regarding claim 1, Ingels in view of Emert does not explicitly disclose, but Lai teaches:
coupling a first power source and a second power source within a datacenter to a first set of permanent redundancy power loads through a power distribution unit (Lai: Figure 2; ¶ [0012] (A power distribution unit (PDU) is coupled to the bus bar and has a plurality of switching circuits for respectively coupling with a corresponding rack, allowing the power system to provide and deliver the required energy to power supply units of the data-processing equipment or racks through the power distribution unit.)).

Ingels in view of Emert teaches the use of redundant power inlets (Ingels: Figure 1; ¶ [0028]), that PDUs can be “dumb” (no integrated switch) or “smart” (integrated switch) (Ingels: ¶ [0005]), and the use of dual corded electrical loads (Emert: Col. 9, Lines 32-35; Col. 10, Lines 1-3), but does not explicitly teach coupling power sources to loads through a PDU without going through a switch as specified in the amended claim.  Lai teaches a power system which includes a power distribution unit (PDU) to provide and deliver the required energy to power supply units of data-processing equipment or racks through the power distribution unit (Lai: Figure 2; ¶ [0012]).  Although the PDUs taught by Lai are PDUs with built-in switching circuits, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Claims 2-9 and 11
Regarding claim 2, Ingels in view of Emert and Lai discloses:
The method of claim 1 further comprising dynamically changing from 2N redundancy to 1N redundancy using the power control switch (Ingels: ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)). 

Regarding claim 3, Ingels in view of Emert and Lai discloses:
The method of claim 2 wherein the dynamically changing is based on power requirements for a second set of power loads (Ingels: ¶ [0034]-[0036]; ¶ [0052]; ¶ [0059] (adjustments made based on power loads)). 

Regarding claim 4, Ingels in view of Emert and Lai discloses:
The method of claim 3 wherein the power requirements for a second set of power loads include 2N redundancy (Ingels: ¶ [0056] (ports for redundant power feeds distributed based on priorities associated with each server/computer)). 

Regarding claim 5, Ingels in view of Emert and Lai discloses:
dynamic switching of power outlets between power inlets and/or switching off individual power outlets)). 
Regarding claim 6, Ingels in view of Emert and Lai discloses:
The method of claim 2 wherein the dynamically changing is based on power policies for the datacenter (Ingels: ¶ [0054]-[0056] (ports for redundant power feeds distributed based on priorities associated with each server/computer; the priorities correspond to datacenter power policies in the claim)). 
Regarding claim 7, Ingels in view of Emert and Lai discloses:
The method of claim 6 further comprising executing the power policies through software programming (Emert: Col. 25, Lines 31-47 (algorithms to implement power control/distribution are implemented via software, hardware, or combination of both)). 
Regarding claim 8, Ingels in view of Emert and Lai discloses:
The method of claim 1 further comprising dynamically changing from 1N redundancy to 2N redundancy using the power control switch (Ingels: ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)). 
Regarding claim 9, Ingels in view of Emert and Lai discloses:
dynamic switching of power outlets between power inlets and/or switching off individual power outlets)).

Regarding claim 11, Ingels in view of Emert and Lai discloses:
The method of claim 1 wherein the first set of loads comprises servers that are dual-corded (Emert: Col. 9, Lines 32-35; Col. 10, Lines 1-3 (power supplied to set of dual corded electrical loads; most Information Technology electrical equipment such as servers, network switches, etc. has double electrical cords)). 
Claim 13
Regarding claim 13, Ingels in view of Emert and Lai discloses:
The method of claim 1 wherein the first set of permanent redundancy power loads are permanent 2N redundancy power loads (Ingels: Figure 1, ¶ [0005], and ¶ [0028]; Lai: Figure 2 and ¶ [0012]; Emert: Col. 10, Lines 1-3).

Ingels teaches use of redundant power inlets (Ingels: Figure 1; ¶ [0028]) and that PDUs can be “dumb” (no integrated switch) or “smart” (integrated switch) (Ingels: ¶ [0005]).  Emert teaches that most Information Technology electrical equipment such as servers, network switches, etc. has double electrical cords (Emert: Col. 10, Lines 1-3).  Lai teaches that a power system provides the required energy to power supply units of the data-processing equipment or racks through the PDU.  When viewed in combination, the teachings of Ingels, Emert and Lai would reasonably suggest to one of ordinary skill in the art that permanent 2N redundancy would 
Claims 14-25
Regarding claim 14, Ingels in view of Emert and Lai discloses:
The method of claim 13 wherein the second set of power loads is capable of receiving 2N redundancy (Emert: Col. 10, Lines 4-46). 
Regarding claim 15, Ingels in view of Emert and Lai discloses:
The method of claim 14 wherein the second set of power loads is provided 2N redundancy by the first power source and the second power source within the datacenter (Emert: Col. 10, Lines 4-46). 
Regarding claim 16, Ingels in view of Emert and Lai discloses:
The method of claim 14 wherein the second set of power loads comprises a second set of servers (Emert: Col. 10, Lines 4-46). 
Regarding claim 17, Ingels in view of Emert and Lai discloses:
The method of claim 16 wherein the second set of servers is dual-corded (Emert: Col. 10, Lines 4-46). 
Regarding claim 18, Ingels in view of Emert and Lai discloses:
The method of claim 1 further comprising coupling the first power source within the datacenter to a third set of power loads without going through the power control switch (Emert: 
Regarding claim 19, Ingels in view of Emert and Lai discloses:
The method of claim 18 wherein the third set of power loads is capable of receiving 1N power redundancy (Emert: Figure 12; Col. 30, Lines 58-67). 
Regarding claim 20, Ingels in view of Emert and Lai discloses:
The method of claim 19 wherein the third set of power loads is provided 1N redundancy by the first power source within the datacenter (Emert: Col. 30, Lines 58-67 (use of non-dual corded electric loads)). 
Regarding claim 21, Ingels in view of Emert and Lai discloses:
The method of claim 19 wherein the third set of power loads comprises a third set of servers (Ingels: ¶ [0003] (data centers contain servers, routers, switches, etc.)). 
Regarding claim 22, Ingels in view of Emert and Lai discloses:
The method of claim 21 wherein the third set of servers is single-corded (Emert: Col. 10, Lines 1-3 (some Information Technology equipment such as servers and switches may be single corded)). 
Regarding claim 23, Ingels in view of Emert and Lai discloses:
The method of claim 22 further comprising detecting a power failure, and initiating a shutdown of the third set of servers in response to detecting the power failure (Ingels: ¶ [0092] pro-actively shutdown the power outlets where such abnormalities are detected in order to avoid disastrous power outages in the data center (disaster prevention) or to exclude power outlets from rebooting where such abnormalities have been detected after a power failure has taken place (disaster recovery)”)). 
Regarding claim 24, Ingels in view of Emert and Lai discloses:
The method of claim 1 wherein a service level agreement (SLA) power provisioning is provided to the first set of power loads by the first power source, the second power source, and the power control switch (Ingels: ¶ [0028] (ports distributed amongst redundant power feeds taking into account various parameters, including SLA commitments)). 
Regarding claim 25, Ingels in view of Emert and Lai discloses:
The method of claim 24 wherein a power policy is used to implement rules for the service level agreement (Ingels: ¶ [0028]; ¶ [0054]-[0056] (priorities are associated with each server/computer and are used to distribute ports over the redundant power feeds)).

Claim 26
Regarding claim 26, Ingels discloses:
A computer program product embodied in a non-transitory computer readable medium for power control, the computer program product comprising code which causes one or more processors to perform operations of: 
coupling a first power source and a second power source within a datacenter to a first set of power loads through a power control switch, wherein the first set of power loads is dynamic switching of power outlets between power inlets and/or switching off individual power outlets)), wherein: 
the power control switch changes the redundancy to the first set of power loads based on the software programming (Ingels: ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)). 

Further regarding claim 26, Ingels does not explicitly disclose, but Emert teaches:
the power control switch includes software programming (Emert: Col. 25, Lines 31-47 (algorithms to implement power control/distribution are implemented via software, hardware, or combination of both)); and
the power control switch changes the redundancy to the first set of power loads based on the software programming (Ingels: ¶ [0028]-[0033]; Emert: Col. 25, Lines 31-47 (algorithms to implement power control/distribution are implemented via software, hardware, or combination of both)).

Emert teaches the use of dual corded electrical loads (Emert: Col. 9, Lines 32-35; Col. 10, Lines 1-3) and the use of software to implement power control/distribution algorithms (Emert: Col. 25, Lines 31-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize dual corded equipment/loads as taught by Emert in a data center such as that taught by Ingels since most Information Technology 

Further regarding claim 26, Ingels in view of Emert does not explicitly disclose, but Lai teaches:
coupling one of the first power source or the second power source within the datacenter to a second set of power loads through a first power distribution unit of the first power source, wherein the second set of power loads is permanently at 1N redundancy (Lai: Figure 2; ¶ [0012]; (A power distribution unit (PDU) is coupled to the bus bar and has a plurality of switching circuits for respectively coupling with a corresponding rack, allowing the power system to provide and deliver the required energy to power supply units of the data-processing equipment or racks through the power distribution unit.));
coupling the first power source and the second power source within the datacenter to a third set of power loads through a first power distribution unit of the first power source and a second power distribution unit of the second power source, wherein the third set of power loads is permanently at 2N redundancy (Lai: Figure 2; ¶ [0012]; (A power distribution unit (PDU) is coupled to the bus bar and has a plurality of switching circuits for respectively coupling with a corresponding rack, allowing the power system to provide and deliver the required energy to power supply units of the data-processing equipment or racks through the power distribution unit.)).

Ingels in view of Emert teaches the use of redundant power inlets (Ingels: Figure 1; ¶ [0028]), that PDUs can be “dumb” (no integrated switch) or “smart” (integrated switch) (Ingels: ¶ [0005]), and the use of dual corded electrical loads (Emert: Col. 9, Lines 32-35; Col. 10, Lines 1-3), but does not explicitly teach coupling power sources to loads through a PDU without going through a switch as specified in the amended claim.  Lai teaches a power system which includes a power distribution unit (PDU) to provide and deliver the required energy to power supply units of data-processing equipment or racks through the power distribution unit (Lai: Figure 2; ¶ [0012]).  Although the PDUs taught by Lai are PDUs with built-in switching circuits, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that “dumb” PDUs without integrated switching (such as taught by Ingels) could be substituted for a “smart” PDU with integrated switching (as taught by Lai) to connect a power load (such as the dual corded equipment/loads as taught by Emert in a data center such as that taught by Ingels) to one or more power sources without going through a power control switch.  Doing so allows for redundant power to be maintained for the connected power loads.


Claims 27-29
Claims 27-29 are rejected under 35 U.S.C. § 103 as being unpatentable over Ingels et al. (U.S. Patent Publication No. 2011/0245988) in view of Emert et al. (U.S. Patent No. 9,865,998).

Claim 27
Regarding claim 27, Ingels discloses: 
A computer system for power control comprising: 
one or more processors (Ingels: ¶ [0025]) attached to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to: 
couple a first power source to a first set of loads (Ingels: ¶ [0007]; ¶ [0028]-[0033] (connection to power feeds)); 
couple the first power source to a power control switch (Ingels: ¶ [0007] (power switch can be external or integrated); ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)); 
couple a second power source to the first set of loads, whereby the first and second power sources provide 2N power redundancy to the first set of loads (Ingels: ¶ [0007]; ¶ [0028]-[0033] (connection to two or more power feeds; dynamic switching of power outlets between power inlets and/or switching off individual power outlets)); 
couple the second power source to the power control switch (Ingels: ¶ [0007] (power switch can be external or integrated); ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)); 
couple a second set of loads to the power control switch, wherein the power control switch is configured to change redundancy of the second set of loads using the power control switch (Ingels: ¶ [0007] (power switch can be external or integrated); ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)).

Further regarding claim 27, Ingels does not explicitly disclose, but Emert teaches:

the first load being capable of receiving 2N power redundancy (Emert: Col. 9, Lines 32-35; Col. 10, Lines 1-3 (power supplied to set of dual corded electrical loads; most Information Technology electrical equipment such as servers, network switches, etc. has double electrical cords)).

Emert teaches the use of dual corded electrical loads (Emert: Col. 9, Lines 32-35; Col. 10, Lines 1-3) and the use of software to implement power control/distribution algorithms (Emert: Col. 25, Lines 31-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize dual corded equipment/loads as taught by Emert in a data center such as that taught by Ingels since most Information Technology electrical equipment such as servers, network switches, etc. has double electrical cords (Emert: Col. 10, Lines 1-3).  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement power control/distribution algorithms using software as taught by Emert.  Doing so allows for changes to the power control/distribution algorithms, if necessary, to be made quicker and less costly than if implemented fully in hardware.

Claims 28-29
Regarding claim 28, Ingels in view of Emert discloses:
The computer system of claim 27 wherein the processor is further configured to couple the second power source to a third set of loads (Ingels: Figure 1; ¶ [0094]; ¶ [0109] (multiple servers or racks can use a particular power in-feed)).

Regarding claim 29, Ingels in view of Emert discloses:
The computer system of claim 27 wherein the power control switch is configured to change redundancy of the first set of loads and the second set of loads by providing power alternatively to the first set of loads and the second set of loads (Ingels: ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets); ¶ [0094] (Priorities and measured loads may be taken into account to instruct shutdown of certain servers or further transfers between power feeds.)).


Response to Arguments – Claim Rejections under 35 U.S.C. § 103
Applicant’s arguments (see Remarks, filed on November 18, 2021) with respect to the rejections of the claims under 35 U.S.C. § 103 have been fully considered but are only partially persuasive. 
Regarding the rejection of independent claim 1, Applicant presents arguments that the cited prior art does not teach the additional limitations recited in the amended claim.  
The Examiner agrees that the cited references do not explicitly teach permanent redundancy loads using a power distribution unit (PDU).  Therefore, the rejection has been withdrawn.  However, upon further consideration of the amended claims, a new ground(s) of rejection is made in view of Ingels, Emert, and Lai as detailed above.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the instant case, Ingels teaches use of redundant power inlets (Ingels: Figure 1; ¶ [0028]) and that PDUs can be “dumb” (no integrated switch) or “smart” (integrated switch) (Ingels: ¶ [0005]).  Emert teaches that most Information Technology electrical equipment such as servers, network switches, etc. has double electrical cords (Emert: Col. 10, Lines 1-3).  Lai teaches that a power system provides the required energy to power supply units of the data-processing equipment or racks through the PDU.  When viewed in combination, the teachings of Ingels, Emert and Lai would reasonably suggest to one of ordinary skill in the art that permanent 2N redundancy would be provided to a power load connected to two different power sources through a “dumb” PDU without use of a power control switch.
Accordingly, claims 1-9, 11, and 13-29, as amended, are rejected under 35 U.S.C. § 103 as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113